Title: From Thomas Jefferson to William Roscoe, 1 July 1806
From: Jefferson, Thomas
To: Roscoe, William


                        
                            Sir
                            
                            Washington July 1. 06.
                        
                        By some accident which has not been explained to me your letter of June 4. 05. & the copy of your history
                            of the Pontificate of Leo X. which you were so kind as to destine for me have laid in one of our custom houses near a
                            twelvemonth. the letter is now recieved, & the book expected by the first conveyance. I pray you to recieve my thanks
                            for this mark of your attention, and I anticipate with pleasure the reading of a work which, for it’s taste and science,
                            will, I doubt not, stand worthily on the shelf with the Life of Lorenzo de Medeci. and both will contribute to mark
                            honorably the age we live in.   my busy countrymen are as yet too much otherwise occupied to enter the lists in the race of
                            science. when the more extended improvement of their country, & it’s consequent wealth shall bring them the necessary
                            leisure, they will begin their career on the high ground prepared by their transatlantic brethren from the days of Homer
                            to the present time. may the range of their flight be worthy of the height from which it commences, and may the due
                            emploiment of the talent given them by their masters in that line, merit to them the benediction of ‘well done good &
                            faithful servants.’    I pray you to accept my salutations & assurances of great respect & consideration.
                        
                            Th: Jefferson
                            
                        
                    